Citation Nr: 0523448	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-04 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to prisoner of war (POW) status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously remanded by the Board in 
September 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Preliminary review of the claims file does not show that the 
veteran has been furnished VCAA notice.  Although the benefit 
in question involves entitlement to POW status, VCAA would 
seem to apply, and the Board is not aware of any legal basis 
for finding that it does not.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
recently addressed the matter of compliance with VCAA notice 
requirements in cases which involve questions of verified 
service.  See generally Pelea v. Nicholson, No. 01-1138 (U.S. 
Vet. App. Aug. 5, 2005).  The Court has also made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  Under the circumstances, the Board is unable to 
conclude that it may properly proceed with appellate review 
at this time. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be furnished an 
appropriate VCAA notice letter in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim (to 
include notification of what is 
acceptable evidence to substantiate his 
claim), (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide, to include the 
need to submit all pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).  

2.  If any additional evidence is 
received or developed as a result of any 
response from the veteran, then the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board.  If no such additional 
evidence is received or developed, then 
the case should be returned to the Board 
for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




